Title: Madame F. Pechigny to Franklin or William Temple Franklin, 13 December 1782
From: Péchigny, Madame F.
To: Franklin, William Temple,Franklin, Benjamin


a passy ce 13. xbre. 1782
Mde. Pechigny supplie monsieur franklin de vouloir bien lui permettre le 26. du present, de lui presenter lhommage de sa vive reconnoissance en lui remettant les 300 l.t. que noblement il lui a preté et dagréer les regret de limpossibilité ou elle a èté de ne les lui avoir pas remis plûtot.
Si monsieur franklin a un protegé qui enseigne langlois mde. pechigny le prie de lui procurer, étant dans lintention de n’en prendre dautre part que de la sienne pour le premier janvier prochain.
 
Addressed: A Monsieur / Monsieur franklin / en son hotel / A Passy
Notation: Mde. Pechiny 13 Dec. 1782.
